United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Pigeon, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0244
Issued: April 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 24, 2015 appellant, through counsel, filed a timely appeal from a June 26,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that the August 28, 2013 loss of wageearning capacity determination should be modified.
FACTUAL HISTORY
On November 29, 2006 appellant, then a 39-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 25, 2006 she sustained low back pain radiating
into the right lower extremity in the performance of duty. OWCP accepted the claim and
assigned file number xxxxxx336, for a temporary aggravation of nerve impingement due to a
1

5 U.S.C. § 8101 et seq.

disc extrusion and a temporary aggravation of a sequestered lumbar disc fragment. It determined
that the conditions had resolved as of March 1, 2007.2 Appellant stopped work on January 29,
2006 and returned to work on March 15, 2007 as a customer service supervisor.
OWCP previously accepted appellant’s July 13, 2005 occupational disease claim for an
aggravation of a lumbar disc extrusion and displacement of an intervertebral disc under file
number xxxxxx990. It additionally accepted that she sustained an exacerbation of nerve
impingement and a sequestered lumbar disc fragment on September 10, 2009, assigned file
number xxxxxx834. OWCP combined all of appellant’s claims under master file number
xxxxxx990.
On March 22, 2012 appellant underwent a spinal fusion at L4-S1, authorized by OWCP
under file number xxxxxx834. Following her surgery, on May 10, 2013 the employing
establishment offered her a position as a complaint and inquiry clerk effective May 20, 2013.
The position required sitting, standing, and talking for five hours a day, and driving for three
hours per day. The offer indicated that the assignment started May 20, 2013 and ended
September 29, 2013. Appellant accepted the position on May 23, 2013.
In a June 5, 2013 e-mail, the employing establishment advised OWCP that the complaint
and inquiry clerk position beginning May 20, 2013 was an “open ended temporary detail, but
may last indefinitely.” In an August 15, 2013 telephone call, the employing establishment stated
that appellant was doing very well in the position and that it was “available indefinitely….” In a
telephone call dated August 26, 2013, the employing establishment related that the job was not
temporary and was effectively an internal rehabilitation position with the goal for her to
“compete for better jobs in the future.”
By decision dated August 28, 2013, issued in file number xxxxxx834, OWCP reduced
appellant’s compensation to zero effective May 20, 2013 based on its determination that her
actual earnings as a complaint and inquiry clerk fairly and reasonably represented her wageearning capacity.
On October 3, 2014 appellant filed a claim for compensation (Form CA-7) requesting
compensation for intermittent disability from September 20 to October 3, 2014 under file number
xxxxxx336. On October 17 and November 3, 2014 she filed claims for compensation for
intermittent disability from October 4 to 31, 2014.
By letter dated October 17, 2014, OWCP noted that, under combined file number
xxxxxx834, it had issued an August 28, 2013 loss of wage-earning capacity determination based
on appellant’s work beginning May 20, 2013 as a complaint and inquiry clerk. It informed her
of the evidence required to show that she sustained a recurrence of disability.

2

By decision dated January 18, 2007, OWCP denied appellant’s claim after finding that the medical evidence
was insufficient to show that she sustained a diagnosed condition as a result of the accepted work incident. On
January 26, 2007 appellant requested an oral hearing before an OWCP hearing representative. Following a
preliminary review, in a decision dated May 17, 2007, an OWCP hearing representative vacated the January 18,
2007 decision and remanded the case for OWCP to obtain additional information from appellant’s attending
physician.

2

In a decision dated November 18, 2014, OWCP denied appellant’s claim for
compensation as the medical evidence did not establish employment-related disability for the
period in question.
On November 20, 2014 appellant requested a telephone hearing. During the telephone
hearing, held on May 20, 2015, she advised that beginning September 23, 2014 the employing
establishment sent her to another office and did not provide her with work for a full day.
Counsel argued that the position upon which OWCP based the loss of wage-earning capacity
determination was makeshift in nature. He specified that she claimed compensation for lost
hours during four pay periods, or eight weeks of work.
By decision dated June 26, 2015, an OWCP hearing representative affirmed the
November 18, 2014 decision as modified to show that appellant was entitled to wage-loss
compensation for lost time from September 23 to October 31, 2014 as the employing
establishment did not provide her with eight hours of work. He affirmed, however, the
August 28, 2013 loss of wage-earning capacity determination after finding that there was no
evidence the original rating was in error or that she experienced a material change in her
accepted condition.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.5 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.6
When a formal loss of wage-earning capacity is in place and light duty is withdrawn, the
proper standard of review is not whether appellant sustained a recurrence of disability, but
whether OWCP should modify its decision according to the established criteria for modifying a
formal loss of wage-earning capacity determination.7 OWCP procedures provide that when the
employing establishment has withdrawn a light-duty assignment, which accommodated the

3

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

4

Sharon C. Clement, 55 ECAB 552 (2004).

5

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Id.

7

See K.R., Docket No. 09-415 (issued February 24, 2010).

3

claimant’s work restrictions and a formal wage-earning capacity decision has been issued, the
decision will remain in place, unless one of the three accepted reasons for modification applies.8
In addition, it is well established that a position that is considered an odd-lot or makeshift
position designed for a claimant’s particular needs is not appropriate for a wage-earning capacity
determination.9 The Board has discussed several factors that may support a finding that the
offered position was makeshift in nature. These factors include: (1) the position did not have an
official title or formal position description; (2) there were strict limitations, such as five-pound
lifting and no casing of mail, which indicated that the claimant would not be able to secure a
position in the community-at-large with such limited duties; (3) the claimant did not perform any
meaningful tasks in the position; and (4) the job appeared to be temporary in nature.10 OWCP’s
procedures provide that the offered position must correlate to the type of appointment held by the
injured employee at the time of injury. Reemployment may not be the basis of a wage-earning
capacity determination when the job is temporary where the employee’s job when injured was
permanent.11
ANALYSIS
OWCP accepted that appellant sustained a temporary aggravation of a sequestered
lumbar disc fragment and a temporary aggravation of nerve impingement due to a disc extrusion
under file number xxxxxx336. She had previously sustained an aggravation of a lumbar disc
extrusion and displacement of an intervertebral disc under file number xxxxxx990. On
September 10, 2009 appellant experienced an exacerbation of nerve impingement and a
sequestered lumbar disc fragment, assigned file number xxxxxx834. OWCP combined all claims
under file number xxxxxx990.
On March 22, 2012 appellant underwent a spinal fusion at L4 to S1, which OWCP
authorized under file number xxxxxx834. Under that file number, by decision dated August 28,
2013, OWCP reduced her compensation to zero effective May 20, 2013 after finding that her
actual earnings as a complaint and inquiry clerk fairly and reasonably represented her wageearning capacity. Appellant filed claims for compensation from September 20 to October 31,
2014 alleging that the employing establishment did not provide her with full-time employment
during this period. In a decision dated June 26, 2015, an OWCP hearing representative
determined that she was entitled to compensation for the periods of partial disability claimed
from September 23 to October 31, 2014. He found, however, that appellant had not established
modification of the August 28, 2013 loss of wage-earning capacity determination.
Appellant did not argue that she sustained a material change in the nature and extent of
her employment-related condition. Instead, counsel contended at the hearing that the loss of
wage-earning capacity determination was erroneous as it was based on a makeshift position.
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6(a)(5) (June 2013).

9

See A.J., Docket No. 10-619 (issued June 29, 2010).

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815.5.2(d) (June 2013); see also M.I., Docket No. 14-1784 (issued August 21, 2015).

4

OWCP based its August 28, 2013 loss of wage-earning capacity determination on the
position offered appellant in May 2013 by the employing establishment of complaint and inquiry
clerk. The employing establishment specified, however, in the job offer that the position was
available from May 20 through September 29, 2013. When determining whether earnings in
alternative employment fairly and reasonably represent the employee’s wage-earning capacity,
OWCP may not consider the work appropriate when the job is temporary and the employee’s
previously held job was permanent.12 On June 5, 2013 the employing establishment informed
OWCP by e-mail that the position was an open-ended, temporary detail that may last
indefinitely. In a telephone call dated August 26, 2013, it advised that the position was not
temporary but a rehabilitation position. There is no evidence, however, that the May 10, 2013
offered position was formally classified as a permanent position.13 As a result, the Board finds
that appellant has met her burden of proof to establish that the original August 28, 2013 loss of
wage-earning capacity determination, issued under file number xxxxxx834, was in error.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish that the
August 28, 2013 loss of wage-earning capacity determination should be modified.

12

Id.; see also J.D., Docket No. 12-1026 (issued October 18, 2012).

13

See M.I., supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2015 decision of the Office of
Workers’ Compensation Programs is reversed as to modification of the loss of wage-earning
capacity determination.
Issued: April 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

